Citation Nr: 1814006	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  94-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether the rating reduction for status post dislocation and surgery of right shoulder, from 30 to 20 percent as of June 1, 2015, was proper.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 8, 1992 to September 30, 2013, exclusive of a period of a temporary total evaluation from April 29, 1998, to August 31, 1998.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to October 1, 2013.

4.  Entitlement to an effective date earlier than November 19, 2014 for the award of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, March 2015, April 2015, and May 2015 rating decisions of the VA Regional Office (RO) in Boston, Massachusetts.  

All of the issues except for the propriety of the reduction for the right shoulder disability were remanded by the Board in June 2016.

The Veteran has submitted new evidence pertaining to this appeal; he waived RO review of such evidence in February 2018.  38 C.F.R. § 20.1304(c) (2017).  


FINDINGS OF FACT

1.  In a March 2015 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected status post dislocation and surgery of right shoulder from 30 percent to 20 percent, effective June 1, 2015.

2.  At the time of the reduction, the Veteran's service-connected right shoulder disability had been rated as 30 percent since April 6, 2000.   

3.  The rating for the status post dislocation and surgery of right shoulder was reduced without proper consideration of regulatory requirements.

4.  The Veteran's PTSD was shown to be productive of severe impairment of the ability to establish and maintain effective or favorable relationships with people as well as occupational and social impairment, with deficiencies in most areas, due to symptoms not adequately contemplated by the criteria for a 30 percent evaluation.

5.  The Veteran is service-connected for psychiatric, right foot, right shoulder, and diabetes mellitus disabilities.  His disability rating during this appeal meets the criteria for schedular consideration of TDIU.  

6.  The Veteran completed four years of college and has engaged in part-time employment during this appeal.  

7.  The Veteran's service-connected PTSD precluded his substantially gainful employment from January 8, 1992 to December 31, 1994; from January 1, 1996 to December 31, 1996; and from January 1, 2001.

8.  A claim seeking service connection for diabetes mellitus was received on November 19, 2014; a May 2015 rating decision granted service connection with a 10 percent rating.   

9.  Prior to November 19, 2014, the Veteran's service-connected disabilities other than PTSD upon which the award of TDIU is based were not rated as 60 percent disabling or higher.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected status post dislocation and surgery of right shoulder was not proper; it is therefore void, and a restoration of a 30 percent rating from June 1, 2015 is warranted.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.344, 4.7, 4.71a Diagnostic Codes 5010-5201 (2017).

2.  The criteria for an initial 70 percent rating for PTSD have been met from January 8, 1992 to September 30, 2013.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).
3.  The criteria for an award of TDIU from January 8, 1992 to December 31, 1994; from January 1, 1996 to December 31, 1996; and from January 1, 2001 until October 1, 2013, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

4.  The criteria for an effective date earlier than November 19, 2014 for the award of SMC at the housebound rate have not been met.  38 U.S.C. §§ 5101, 5103, 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Reduction

A. Applicable laws and regulations

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

38 C.F.R. § 3.105(e) sets forth procedural requirements where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  As the RO complied with such requirements, this need not be addressed further. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 277 (1992).  The veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, in order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

B. Status post dislocation and surgery of right shoulder

The right shoulder disability rating that was reduced had been in effect since April 2000, so more than five years; therefore, the provisions of 38 C.F.R. § 3.344(a) apply.  The Board observes that, in reducing the Veteran's rating, the RO neither cited to nor discussed 38 C.F.R. §3.344 in the March 2015 rating decision or the August 2016 Statement of the Case (SOC).  In this regard, a January 2016 deferred rating decision shows that the RO concluded that the requirements of 38 C.F.R. § 3.344 were not violated as the reduction occurred after two consecutive examinations showing improvement. 

In this case, the evidence supports a finding that the restoration of the previous 30 percent rating is warranted.  The Board acknowledges that examinations in December 2010 and November 2013 both show that the Veteran's right shoulder range of motion meets the criteria for a 20 percent rating as opposed to a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 2016 deferred rating decision and SOC show that sustained improvement by two consecutive VA examinations supported the reduction.  However, it does not appear that consideration was given to whether the cited improvement will be maintained under the ordinary conditions of daily life.  The Veteran reported to the 2010 examiner that his disability was progressively worse since onset and that he required narcotic medications as needed.  The examination showed that the Veteran had pain with motion.  The examiner opined that the Veteran's shoulder disability resulted in difficulty reaching; decreased strength; pain; limitation in some chores; and interference with exercise and recreation.  The 2013 examination shows that the Veteran has flare-ups after increased use with increased pain and loss of range of motion.  Following repetition of range of motion testing, the Veteran had less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement.  The pertinent evidence of record, these VA examinations, does not show that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In reducing the disability rating, the RO did not address whether the improvement will be maintained under the ordinary conditions of life.  As such, the Board concludes that 38 C.F.R. § 3.344 was not fully considered and applied.  Failure to do so renders the rating reduction void ab initio.  Dofflemyer, 2 Vet. App. at 282.  Accordingly, the rating reduction was improper, and restoration of the 30 percent rating for status post dislocation and surgery of right shoulder is warranted.  It is clear from the Veteran's August 2015 Notice of Disagreement and his October 2016 Substantive Appeal that this issue is limited to the restoration claim; neither the Veteran nor his representative has requested restoration of the 30 percent evaluation and has not asserted that a higher rating is warranted.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  

III. Initial rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B. PTSD 

The Veteran is evaluated at the 30 percent rate for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 prior to October 1, 2013; the Veteran has not appealed the 70 percent rating from October 1, 2013.  In the June 2013 Substantive Appeal, the Veteran's representative agreed with the current 70 percent rating but asserted that it should have been affective prior to October 1, 2013.  During the period under consideration on this appeal, VA revised the rating criteria for PTSD.  The Board will evaluate the Veteran's claim under both the old criteria and the current regulations in order to ascertain which version would accord him the highest rating.  Thus, the Board will apply the criteria under the Diagnostic Codes at 38 C.F.R. § 4.132 (effective February 3, 1988 to November 7, 1996) and at 38 C.F.R. § 4.130 (effective on November 7, 1996) to the period on or after the effective dates of each of those regulations.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria for PTSD at any time on or after November 7, 1996.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  Thus, only the "old" regulations apply to periods prior to November 7, 1996, but the Board will apply the more favorable of the "old" and "new" regulations for periods after that date.

The Board notes that the RO has not considered the "old" rating criteria at any time during this appeal.  The October 2011 rating decision, as well as subsequent adjudications, have only rated the Veteran under the current criteria.  However, as discussed below, the Board is granting the 70 percent rating sought by the Veteran and is thus resolving this issue in full.  See, e.g., February 2018 representative's correspondence.  Therefore, the Veteran is not prejudiced by the Board's consideration of both sets of rating criteria.
 
In this case, there is evidence supporting a higher rating of 70 percent under both the old and new rating criteria.  Evidence prior to November 7, 1996 suggests that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or maintain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  Evidence after the new criteria took effect suggests that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was noted to have chronic emotional numbness; feelings of hopelessness and emptiness; and a euthymic to dysthymic affect in July 1992.  Problems with a romantic relationship; emotional numbing; angry mood; and an angry, constricted affect were noted in December 1992.  A February 1994 VA examination noted that the Veteran had been unemployed for several years and liked to "stay in his house by himself."  Affidavits from the Veteran and his ex-wife detailing his symptoms received in February 2018 suggest that the Veteran's symptomatology since this award of service connection is more clinically characteristic of the criteria for a 70 percent evaluation under Diagnostic Code 9411 (both old and new criteria), and such evaluation is warranted.  38 C.F.R. § 4.7.  

As the Veteran's representative, as noted above, indicated that an earlier 70 percent evaluation (but not higher) was sought, this claim is thus granted in full.  38 U.S.C. § 5107(b).  The Board is aware that the representative, in the June 2015 Substantive Appeal, also asked for extraschedular (38 C.F.R. § 3.321(b)(1)) consideration, but in view of the grant of the full benefit sought, this matter is now moot.



IV. TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).
The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

In the current appeal, service connection has been granted for psychiatric, right foot, right shoulder, and diabetes mellitus disabilities.  As a result of the Board's grant of an initial 70 percent rating for PTSD, the Veteran met the schedular criteria for consideration under 38 C.F.R. § 4.16(a) prior to October 1, 2013, the date on which TDIU was effectuated.  

In this case, as shown in a February 2018 statement, the Veteran's representative has asserted that the Veteran did not have substantially gainful earnings from 1992 to 1994; 1996; and from 2001 to 2013, and that the award of TDIU is warranted during those periods.  A Social Security Administration (SSA) earnings statement received in February 2018 confirms that the Veteran did not have substantially gainful earnings in the years referred to by his representative.  A January 2018 vocational assessment shows that, after a claims file review, the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected PTSD between the date of claim, January 8, 1992 to December 31, 1994, in 1996, and between January 1, 2001 and October 1, 2013.  The Board finds that this opinion is the most probative evidence of record, as the vocational expert reviewed the claims file and based such opinion on the evidence of record.  As such, based on the severity of the Veteran's service-connected psychiatric disability; his educational and employment background; and the opinion of the January 2018 vocational expert, TDIU is warranted from January 8, 1992 to December 31, 1994; from January 1, 1996 to December 31, 1996; and from January 1, 2001 until October 1, 2013.  For those cited time periods, the claim is thus granted.  38 U.S.C. § 5107(b).  

V. Earlier effective date

A. Applicable laws and regulations

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));
(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); and 
(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

SMC is payable at a specified rate if a Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or if he is permanently housebound.  The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350 (i).



B. SMC at the housebound rate

In this case, the Veteran's November 2016 substantive appeal shows that an earlier effective date of October 1, 2013 was sought based on the award of TDIU being granted due to the Veteran's service-connected PTSD with additional disabilities rated as 60 percent disabling.  The evidence does not show, nor does the Veteran contend, that he is substantially confined to his home or the immediate premises.

On November 19, 2014, a claim seeking service connection for diabetes mellitus was received; the Veteran has not contended that he filed a claim prior to that date.  A May 2015 rating decision granted service connection for diabetes mellitus, evaluated as 10 percent disabling; the Veteran did not appeal the effective date.  The rating decision also awarded SMC at the housebound rate with an effective date of November 19, 2014.

In this case, as discussed above, the Board has granted a 70 percent rating for PTSD along with TDIU dating back to January 8, 1992 except for the years when the Veteran was substantially and gainfully employed.  However, prior to the grant of service connection for diabetes mellitus, the Veteran's service-connected disabilities aside from his PTSD were pes planus with plantar nodules of right foot and status post dislocation and surgery of right shoulder.  For the reasons set forth above, the Board has restored the 30 percent rating for the right shoulder disability.  The rating assigned to the Veteran's right foot is also 30 percent.  As per 38 C.F.R. § 4.25 (2017), a 30 percent disability rating combined with a second 30 percent disability rating equals 50 percent disabling.  Not until service connection for diabetes mellitus being granted effective November 19, 2014, did the Veteran service-connected disabilities, other than his PTSD and upon which his award of TDIU is based, equal 60 percent disabling.  

As noted by the Veteran's representative in the November 2016 substantive appeal, in Gazelle v. McDonald, 27 Vet. App. 461 (2016), the Court affirmed that the provisions of 38 C.F.R. § 4.25(b) applied for the purposes of determining whether a veteran had additional disabilities which were independently ratable at 60 percent or more.  The Court's decision was affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Gazelle v. Shulkin, 868 F.3d 1006 (2017).  

Therefore, as the Veteran's service-connected disabilities, other than PTSD upon which the award of TDIU is based, were not rated as 60 percent disabling prior to the grant of service connection for diabetes mellitus effective November 19, 2014, this claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

The rating reduction for the status post dislocation and surgery of right shoulder, from 30 percent to 20 percent, as of June 1, 2015, was not proper; the 30 percent rating is restored, subject to the laws and regulations governing the payment of monetary benefits.

An initial 70 percent evaluation for PTSD is granted from January 8, 1992 to September 30, 2013, subject to the laws and regulations governing the payment of monetary benefits.

An award of TDIU for the periods from January 8, 1992 to December 31, 1994; from January 1, 1996 to December 31, 1996; and from January 1, 2001 until October 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date earlier than November 19, 2014 for the award of SMC at the housebound rate is denied.



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


